Title: From Thomas Jefferson to James Miles, 8 September 1807
From: Jefferson, Thomas
To: Miles, James


                        
                            Sir
                     
                            Sep. 8. 07.
                        
                        I recieved ten days ago your letter informing me that the squadron of cavalry under your command had offered
                            their services in defence of their country, and that the Colonel commanding it would forward to me the resolutions entered
                            into not having recieved that communication & apprehending it may have miscarried, I anticipate the duty of saying to
                            you that the offer merits & meets the highest praise. whenever the moment arrives in which our rights must appeal to the
                            public arm for support, the spirit from which your offer flows, that which animates our nation will be their sufficient
                            safeguard.
                        I tender for your country to yourself and your squadron the thanks they so justly deserve
                        
                            Th: Jefferson
                     
                        
                    